Title: To George Washington from Colonel Mordecai Gist, 15 September 1777
From: Gist, Mordecai
To: Washington, George



Sir
Christeen Bridge [Del.] 15 septr 1777

In obedience to a resolve of congress forwarded to me through the hands of General Smallwood, I am preparing to march the Troops in my command to Join the main Army, and propose reaching New Ark to Night.
the sick and Wounded of the Enemy came into Wilmington Yesterday with the prisoners they took in the late Engagement. they brought with them five peices of Artillery and have a Guard of Near 1000 Men, chiefly Highlanders and Hessians, who are busily employd in fortifying the Heights, particularly round the Accademy.
I dispatchd a party last Night to Surprise and bring off their Picket Guard, but through the Misconduct of the Guide, faild in the Attempt. our party drove them in to their Main Body, and returnd with one Man Wounded.
I have this Moment recievd an Express from General Smallwood with your orders to Join him, which I shall comply with Immediately.

General Rodneys Men having all deserted him to about 75, he left me at this place on the Evening of the 13th Inst. I shall send an Express to him with your orders. I have the Honor to be sir Yr Mo. Humble servant

M. Gist

